Colt, J.
Whether a witness whose testimony is offered has the knowledge or experience which qualifies him to give an opinion, in a matter where opinions are admissible In evidence, is a question of fact in the first instance for the court. It concerns the competency of the evidence, and no exception lies to the ad *113mission or rejection of the proffered opinion, unless upon a report of all the évidence before the judge it plainly appears that his decision was not justified by the facts proved. Gorton v. Hadsell, 9 Cush. 508. O' Connor v. Hallinan, 103 Mass. 547. As to the first exception, it is sufficient answer that it does not here appear that the evidence offered was not rejected because the witnesses were not properly qualified to give an opinion as to what caused the injury complained of. It is not necessary to decide whether the matter in dispute was of a character to require for its solution the opinions of witnesses possessing peculiar knowledge or experience.
The evidence of what occurred from the action of the water at another locality and at another time would have a tendency to mislead the jury, unless the forces and conditions which combined to produce this injury were the same. Similarity in situation would not be enough, and the witnesses offered were unable to state with certainty the actual condition of things on either occasion. There was no error in the exclusion of this evidence. Presbrey v. Old Colony & Newport Railway Co. 103 Mass. 1, 9.

Exceptions overruled.